                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

MICHAEL EAZELLE,                           )
                                           )
              Plaintiff,                   )
                                           )
              v.                           )     No. 2:18 CV 469
                                           )
SGT. JAMES POLING, et al.,                 )
                                           )
              Defendants.                  )

                                 OPINION and ORDER

       This matter is before the court on defendants City of Crown Point and City of

Crown Point Police Department’s partial motion to dismiss. (DE # 9.) For the reasons

identified below, defendants’ motion is granted.

I.     BACKGROUND

       Plaintiff Michael Eazelle alleges that, on November 24, 2016, defendant James

Poling, an officer of the City of Crown Point Police Department, struck him numerous

times during the course of his arrest. (DE # 2.) Eazelle’s complaint includes claims

against Poling, and defendants City of Crown Point Police Department (“the Police

Department”) and City of Crown Point (“the City”) for excessive force, battery, and

intentional infliction of emotional distress. The City and the Police Department filed a

motion to dismiss on the basis that: (1) the Police Department is not a suable entity; and

(2) Count I of the complaint fails to allege a Monell claim against the City. Eazelle

declined to file a response to defendants’ motion. (See DE # 20.) This matter is now ripe

for ruling.
II.    LEGAL STANDARD

       A judge reviewing a complaint pursuant to Rule 12(b)(6) must construe the

allegations in the complaint in the light most favorable to the non-moving party, accept

all well-pleaded facts as true, and draw all reasonable inferences in favor of the non-

movant. Erickson v. Pardus, 551 U.S. 89, 93 (2007); Reger Dev., LLC v. Nat’l City Bank, 595

F.3d 759, 763 (7th Cir. 2010). Under the liberal notice-pleading requirements of the

Federal Rules of Civil Procedure, the complaint need only contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). A plaintiff must plead “factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 129 S. Ct. 1937, 1949 (2009).

III.   ANALYSIS

       A.     City of Crown Point Police Department is Not a Suable Entity

       The City of Crown Point Police Department is not a suable entity under federal

or state law. While local governmental entities may be subject to suit for constitutional

violations pursuant to 42 U.S.C. § 1983, Monell v. Dep’t of Soc. Servs. of the City of New

York, 436 U.S. 658, 690 (1978), “local government liability under § 1983 ‘is dependent on

an analysis of state law.’” Sow v. Fortville Police Dep’t, 636 F.3d 293, 300 (7th Cir. 2011)

(quoting McMillian v. Monroe Cty., 520 U.S. 781, 786 (1997)). “[T]he Indiana statutory

scheme does not grant municipal police departments the capacity to sue or be sued.”

Sow, 636 F.3d at 300. “The ‘department’ of a city is merely a vehicle through which


                                               2
government fulfills its policy functions and is not a governmental entity unto itself. . . .

And a non-existent entity cannot be sued or brought into court by summons or

otherwise.” City of Peru v. Lewis, 950 N.E.2d 1, 4 (Ind. Ct. App. 2011). See also Best v. City

of Portland, 554 F.3d 698, 698 (7th Cir. 2009) (“[A] police department is not a suable

entity under § 1983.”); Ashcraft v. City of Crown Point, Ind., No. 2:13-CV-080 JD, 2013 WL

5934612, at *3 (N.D. Ind. Nov. 5, 2013) (“[A]lthough the City of Crown Police

Department is a department of an entity that can be sued, it is not itself a suable entity

and must be dismissed from this action.).

       Accordingly, the City of Crown Point Police Department is not a suable entity

and its motion to dismiss will be granted.

       B.     Eazelle Failed to State a Monell Claim Against the City of Crown Point

       A local government may not be sued under Section 1983 for an injury caused

solely by its employees or agents. Monell, 436 U.S. at 694. Rather, “a plaintiff must show

the existence of an ‘official policy’ or other governmental custom that not only causes

but is the ‘moving force’ behind the deprivation of constitutional rights.” Teesdale v. City

of Chicago, 690 F.3d 829, 834 (7th Cir. 2012). Thus, in order to state a claim against the

City, Eazelle must have alleged that the City had: “(1) an express policy that causes a

constitutional deprivation when enforced; (2) a widespread practice that is so

permanent and well-settled that it constitutes a custom or practice; or (3) an allegation

that the constitutional injury was caused by a person with final policymaking

authority.” Id. at 834 (internal quotation marks and citation omitted).


                                              3
       Here, the complaint’s only reference to the City is an allegation that it employed

Poling. There is no allegation that could give rise to a reasonable conclusion that the

City was the moving force behind the alleged constitutional violation. Eazelle has failed

to allege a plausible Section 1983 claim against the City. Thus, Eazelle’s claim against

the City for excessive force will be dismissed.

IV.    CONCLUSION

       For these reasons, the court GRANTS defendants City of Crown Point and City

of Crown Point Police Department’s motion to dismiss. (DE # 9.) The City of Crown

Point Police Department is dismissed as a party to this suit. Plaintiff’s claim against the

City of Crown Point in Count I for excessive force is also dismissed.

                                          SO ORDERED.
       Date: May 9, 2019
                                          s/James T. Moody
                                          JUDGE JAMES T. MOODY
                                          UNITED STATES DISTRICT COURT




                                             4
